DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-26 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to wherein the attachment element includes a protruding portion that is at least partially received at a notched region of the rear glass substrate when the electro-optic reflective element is disposed at the attachment element, and wherein an outer surface of the protruding portion of the attachment element corresponds with the second perimeter edge of the rear glass substrate at the notched region of the rear glass substrate; and wherein, with the electro-optic reflective element disposed at the mirror head, the outer surface of the protruding portion provides a curved transition from an outer surface of the mirror head toward the first surface of the front glass substrate.

The closest prior art of reference, De Wind et al. (U.S. Publication No. 2012/0236388), discloses rearview mirror assemblies including a housing and a mirror reflective element having a glass substrate. De Wind discloses a mounting structure (See. Figs 1-4, 6, and 11, Paragraphs 38-40), a mirror casing (12, 112, 212, etc.), an electro-optic reflective element (14, 114, 214) comprising a front (20, 120, 220) and rear substrate (22, 122, 222) and an electro-optic medium sandwiched therebetween (124, 224) and bounded by a perimeter seal (See Figs. 4-10), as well as a rear substrate with a third and fourth surface, and electrical connectors that wraparound said rear substrate at a region (Paragraph 49). However, De Wind does not expressly disclose wherein the attachment element includes a protruding portion that is at least partially received at a notched region of the rear glass substrate when the electro-optic reflective element is disposed at the attachment element, and wherein an outer surface of the protruding portion of the attachment element corresponds with the second perimeter edge of the rear glass substrate at the notched region of the rear glass substrate; and wherein, with the electro-optic reflective element disposed at the mirror head, the outer surface of the protruding portion provides a curved transition from an outer surface of the mirror head toward the first surface of the front glass substrate.

The next closest prior art of reference, Cammenga et al. (U.S. Publication No. 2014/0055836), discloses a shaped rearview mirror assembly comprising an electro-optic reflective element comprising a front substrate (11) and a rear substrate (14) wherein said front substrate has a first surface (12), a second surface (13), and a first perimeter edge (21) and said rear substrate has a third surface (15), a fourth surface (16), and a second perimeter edge (21), wherein the first and second perimeter edges of both the front and rear substrates are rounded to provide a curved transition between said first surface of said front substrate and an outer surface of a mirror casing (Figs. 1-3, 6-7, and 9, paragraphs 31-32). However, Cammenga does not expressly disclose wherein the attachment element includes a protruding portion that is at least partially received at a notched region of the rear glass substrate when the electro-optic reflective element is disposed at the attachment element, and wherein an outer surface of the protruding portion of the attachment element corresponds with the second perimeter edge of the rear glass substrate at the notched region of the rear glass substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Uken et al. – U.S. Publication No. 2015/0334354
Lock et al. – U.S. Publication No. 2015/0321611
Uken et al. – U.S. Publication No. 2014/0313563
Tonar et al. – U.S. Publication No. 2013/0170013
De Wind et al. – U.S. Publication No. 2012/0038964
Bruhnke et al. – U.S. Publication No. 20090251785
McCabe et al. – U.S. Patent No. 7,184,190

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488